19-12346-shl           Doc 205       Filed 01/15/20 Entered 01/15/20 12:13:13                      Main Document
                                                  Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :      Chapter 11
                                                           :
LIDDLE & ROBINSON, L.L.P.,1                                :      Case No. 19-12346 (SHL)
                                                           :
                           Debtor.                         :      (Jointly Administered with Case No. 19-
---------------------------------------------------------- x      10747)


     ORDER AUTHORIZING CERTAIN PAYMENTS PURSUANT TO MONTHLY FEE
                            STATEMENTS

           Upon consideration of the monthly fee statements for July, August, September, October,

and November (collectively, the “Monthly Statements”) [Docket Nos. 85, 107, 118, 119, 131, 134,

135, and 140] of Foley Hoag LLP (“Foley Hoag”), EisnerAmper LLP (“EisnerAmper”), and the

Benefit Practice (“TBP”) (collectively, the “Professionals”) seeking compensation for services

rendered and reimbursement of expenses in accordance with the Order Establishing Procedures

for Interim Compensation and Reimbursement of Expenses of Professionals, dated September 4,

2019 [Docket No. 48]; and Counsel Financial II LLC, LIG Capital LLC and Counsel Financial

Holdings LLC having filed a series of objections to the Monthly Statements [Docket Nos. 95, 128,

150, and 151] (collectively, the “Objections”); and the Court having held a hearing (the “Hearing”)

on December 19, 2019, to consider the Monthly Statements and the Objections; and the Court

having heard arguments of counsel at the Hearing; and the Court having overruled the Objections

and authorized certain payments of fees and reimbursements of expenses pursuant to the Monthly

Statements; and the Court also having directed the appointment of a Chapter 11 trustee in the

Liddle & Robinson, L.L.P. case (the “Corporate Case”) at the Hearing; and the United States




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.


B5081434.3
19-12346-shl     Doc 205     Filed 01/15/20 Entered 01/15/20 12:13:13           Main Document
                                          Pg 2 of 2



Trustee having appointed Jonathan L. Flaxer, as trustee (the “Trustee”); and the Court having

approved the Trustee’s appointment; and the Trustee having authorized Jeffrey Liddle, principal

of Liddle & Robinson, L.L.P., to make certain payments to the Professionals pursuant to the

Monthly Statements in accordance with the Court’s ruling at the Hearing by check or wire on

December 30, 2019, subject to entry of a court order authorizing the payments within ten (10) days

therefrom; it is hereby

        ORDERED, ADJUDGED AND DECREED THAT:

        1.     Mr. Liddle’s payment of 60% of the fees and 100% of the expenses to Foley Hoag

and EisnerAmper in the amounts of $261,232.76 and $12,376.86, respectively, is approved.

        2.     The Benefit Practice’s application of $7,512.50 of the retainer it previously

received in the amount of $7,308.60, against the fees and expenses incurred in its Monthly

Statements is approved.

        3.     The Trustee’s consent and authority granted to Mr. Liddle to make any payments

from the Debtor’s bank account is hereby terminated.

        4.     The Court’s authorization of certain fees and expenses under this Order is without

prejudice to the Professionals’ rights to seek approval of the fees and expenses held back and not

approved in the Monthly Statements on proper notice at a subsequent time.




 Dated: January 15, 2020                            /s/ Sean H. Lane
        New York, New York
                                                    HONORABLE SEAN H. LANE
                                                    UNITED STATES BANKRUPTCY JUDGE




B5081434.3
